NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS MIGUEL RAMIREZ-VALDEZ,                   No.    16-73518

                Petitioner,                     Agency No. A088-967-691

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Carlos Miguel Ramirez-Valdez, a native and citizen of El Salvador, petitions

pro se for review from the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for withholding of removal and relief under the Convention Against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We deny in part, dismiss in part, grant in part the

petition for review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Ramirez-Valdez failed to show it is more likely than not that he would be tortured

by or with the consent or acquiescence of the government of El Salvador. See

Silaya, 524 F.3d at 1073.

      We lack jurisdiction to review Ramirez-Valdez’s contention regarding his

membership in a particular social group based on his family because it was not

raised to the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)

(exhaustion is mandatory and jurisdictional).

      As to Ramirez-Valdez’s withholding of removal claim based on the

particular social group of small business owners, the government argues the case

should be remanded because the BIA did not have the benefit of Barajas-Romero

v. Lynch, 846 F.3d 351 (9th Cir. 2017) (holding that the “one central reason”

standard applies to asylum but not withholding of removal), when it issued its

order. Thus, we grant the petition for review and remand Ramirez-Valdez’s

                                         2                                      16-73518
withholding of removal claim for the BIA to determine the impact, if any, of this

decision. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part;

GRANTED in part; and REMANDED.




                                          3                                 16-73518